This case was affirmed at the last Austin term, and now comes before us on motion for rehearing. In the original opinion we referred to the indictment as copied in the record, and held that the allegation therein, to wit, "One five-dollar bill current of the United States, of the value of five dollars," etc., was sufficiently proven by the statement of the witness to the effect that he did not know whether it was a national bank note, a treasury note or a silver certificate, that it was a five-dollar bill, and was good American money and passed as such." In motion for rehearing appellant has brought up a certified copy of the original indictment, which shows that the allegation in the indictment descriptive of the property stolen is "one five-dollar bill current money of the United States, of the value of five dollars," etc. Here, the word "money" is used in the indictment, and under our decisions it appears to have a peculiar signification. Appellant refers us to a number of decisions which hold that in theft cases that the term "current money of the United States" means that which by the act of Congress of the United States is made a legal tender, whether coin or currency; and this has been construed to include legal tender, treasury notes of the United States, demand notes of the United States, and coin money of the United States; but does not include National bank bills. See art. 456, Code of Criminal Procedure, and authorities cited in Otero v. State, 30 Texas Crim. App., 450; Lewis v. State, 28 Texas Crim. App., 140; Thompson v. State, 35 Tex.Crim. Rep.; Perry v. State, 61 S.W. Rep., 400; White v. State, 57 S.W. Rep., 100. Tested by these decisions, is the proof here sufficient to sustain the allegation in the indictment. Witnesses say that the property was a five-dollar bill and good American money and passed as such? Now for ought that we know it may have been good American money, and passed as such, yet it may not have been a legal tender treasury note of the United States, or a United States demand note. The rule is that when a descriptive allegation of the thing stolen, is contained in the indictment, it must be proved as alleged; consequently we hold that there was a failure of proof on the part of the State to show that the particular property, or money, alleged in the indictment was stolen by appellant. The judgment must be reversed on this account. The motion for rehearing is accordingly granted, and the judgment is reversed and the cause remanded.
Reversed and remanded.
Brooks, Judge, absent. *Page 426